 

Exhibit 10.2

 

Progress Payment Note and Reimbursement Agreement

 

 

$2,500,000.00 Bloomfield Hills, Michigan   June 22, 2017

 

This Progress Payment Note and Reimbursement Agreement (“Agreement”) is dated as
of the above-stated date between Convergent Media Systems Corporation, a Georgia
corporation (“Lessee”), with its principal office and initial address for notice
at 190 Bluegrass Valley Pkwy., Alpharetta, GA 30005, and Huntington Technology
Finance, Inc., a Delaware corporation (“Lessor”), with its principal office,
initial address for notice, and initial address for payments at 2285 Franklin
Rd., Suite 100, Bloomfield Hills, MI 48302.

 

Whereas:

 

A. Lessee and LG-MRI LLC (“Seller”) are parties to Lessee’s Purchase Order No.
POP00026560 dated April 28, 2017, Revision No. 1 (collectively with any other
agreement between Lessee and Seller, “Purchase Documents”), providing for
Lessee’s purchase from Seller of 300 vehicle top displays and multi-purpose
antennas and certain non-recurring engineering services and spares to be
supplied by Seller (collectively, “Equipment”) for a total purchase price of
$5,628,885.26 (“Total Price”). Seller requires that Lessee make a progress
payment toward payment of the Total Price in the amount of $2,500,000 (the
“Progress Payment”). Seller invoiced Lessee for a progress payment in a previous
amount under Seller’s Invoice No. 170508-01M dated May 8, 2017, and will issue a
complete and correct replacement invoice or amendment to the previously issued
invoice to bill Lessor or Lessee for the Progress Payment (“Progress Payment
Invoice”).

 

B.   Lessee, Lessor, and Seller are parties to an Assignment of Purchase
Agreement dated June 22, 2017 (“Assignment”) pursuant to which Lessee assigned
all of its right, title, and interest in and under the Purchase Documents and
the Equipment to Lessor, but not any of Lessee’s obligations, other than the
obligation to pay the Total Price, subject to the conditions stated therein,
including paying the Progress Payment Invoice to Seller when the conditions
thereto are fulfilled.       C.   Lessee and Lessor are parties to the Master
Equipment lease Agreement dated May 19, 2017 (“Master Lease”) pursuant to which
Lessee and Lessor intend to enter into schedules providing for the lease of the
Equipment (together with certain other equipment and/or related soft cost items,
“Other Items”) (a Schedule, together with the Master Lease as applicable to and
incorporated therein, a “Lease”).       D.   Lessee is making this Agreement in
consideration of the foregoing, and for other good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged, to facilitate
Lessor’s advancing the Progress Payment to Seller and to memorialize Lessee’s
undertaking to repay the Progress Payment to Lessor.

 

Therefore:

 

1. Principal. Lessee hereby promises to pay to the order of Lessor, at Lessor’s
initial address for payment stated above, or such other place as the holder of
this Agreement may from time to time designate in writing, the principal sum of
$2,500,000 to be paid or unconditionally undertaken to be paid by Lessor to
Seller when the conditions to the making of such payment as set forth in the
Assignment are fulfilled, and which payment or undertaking shall constitute an
advance of funds to Lessee to be repaid under the terms of this Agreement. The
principal balance from time to time outstanding under this Agreement shall bear
interest from the date Lessor remits to Seller the principal amount under this
Agreement at the rate of 3¾% per annum, or at such lesser rate as may be the
lawful maximum, calculated on the basis of a 360-day year comprising twelve
30-day months.

 

 Page 1 of 8  

 

 

 

2. Payment of Principal and Interest. The principal balance of this Agreement to
the extent (and only to the extent) ratably associated with the Progress Payment
for any Equipment (“Applicable Equipment”), but not any then-accrued interest,
shall be considered repaid under this Agreement, only if and when Lessor or its
Financer (as defined in the Lease) pay Seller the remaining balance of the Total
Price ratably associated with the Applicable Equipment (“Final Payment”).
Neither Lessor nor its Financer will have any obligation to pay the Final
Payment to Seller before:

 

  (a) Lessee and Lessor duly execute a Lease for the Applicable Equipment in the
form of Exhibit A hereto or such other form as the parties may agree upon
(“Applicable Lease”) with:

 

  (i) the Lessor’s Basis for the Applicable Equipment under the Applicable Lease
being the Total Price of the Applicable Equipment;         (ii) the Rental
Payment for the Applicable Equipment under the Applicable Lease being the
Lessor’s Basis multiplied by Applicable Lease Rate Factor, where: (A) the
“Applicable Lease Rate Factor” means the Initial Lease Rate Factor as adjusted
by Lessor, as of the date Lessor receives the executed Lease for the Applicable
Equipment and all other conditions to the payment of the Final Payment are
fulfilled, to reflect any increase in the Applicable Rate from the rate with
reference to which Lessor established the Initial Lease Rate Factor, or any
change in the ratio of hardware to non-hardware, in each case using the same
methodology, spreads, and assumptions originally used by Lessor in establishing
the Initial Lease Rate Factor; (B) the “Initial Lease Rate Factor” means
0.0174546, which factors were originally established by Lessor with reference to
an Applicable Rate of 2.15%, and assumes that not more than 5.6% of the Lessor’s
Basis represents non-hardware or soft cost items; and (C) the “Applicable Rate”
means the rate of 5-year interest rate swaps as reported by the Intercontinental
Exchange (currently available as USD Rates 1100 Series at
https://‌www.theice.com/‌marketdata/‌reports/‌180) or other sources Lessor
reasonably deems reliable for the most recently reported business day occurring
on or before the adjustment date; and         (iii) any Other Items shall have a
Lessor’s Basis and Rental Payment being similarly determined from the cost
thereof and the Applicable Lease Rate Factor;

 

  (b) Lessee receives and inspects the Applicable Equipment, irrevocably and
unconditionally accepts and provides Lessor with a satisfactory acceptance
certificate for the Applicable Equipment under the Applicable Lease (“Applicable
Acceptance Certificate”).         (c) Lessee is in full compliance with (and not
in default under) the Applicable Lease.         (d) There shall not have
occurred in Lessor’s or its Financer’s (as defined in Exhibit A) absolute
opinion a material adverse change in the financial condition, business, or
prospects of Lessee after the date of the financial information used by Lessor
or its Financer in evaluating and/or approving and/or preliminarily approving
Lessee’s credit in connection with the Applicable Lease.         (e) Lessor
receives satisfactory evidence of the names, titles, signatures, and authority
of the persons signing on behalf of Lessee the Master Lease, the Lease, the
Applicable Acceptance Certificate, and any acknowledgment of assignment in favor
of Lessor’s Financer.

 

 Page 2 of 8  

 

 

  (f) Any and all other conditions to Lessor’s leasing of the Applicable
Equipment under the Applicable Lease, and payment to Seller therefor, under this
Agreement, the Assignment, or the Lease, shall have been fulfilled.

 

The parties presently anticipate that they will enter into 4 Leases to cover all
of the Equipment, each cover approximately ¼ of the Equipment. However, the
amount of Equipment under each Lease, and whether fewer or more Leases must be
entered into shall be determined in Lessor’s sole discretion, including as it
may consider necessary or convenient to facilitate the funding or financing of
the Leases with its Financer(s), and/or the timing thereof.

 

The entirety of the outstanding principal balance of this Agreement not
considered repaid pursuant to the foregoing on or before August 31, 2017 as
further provided in this section shall be due on demand. All interest at any
time accrued and unpaid under this Agreement shall be due on demand.

 

3. Unconditional Obligation. All payments of principal and interest under this
Agreement shall be absolute and unconditional and paid by Lessee without
abatement, reduction, offset, recoupment, compensation, crossclaim,
counterclaim, or any other defense whatsoever, arising under this Agreement, any
Lease, or otherwise, or against Lessor, Lessor’s Financers or other assignees,
Seller, the Equipment’s manufacturer, or any other person. Without limiting the
generality of the foregoing, all payments shall be made under this Agreement
regardless of, and Lessee specifically shall at all times bear all risk of: (a)
loss or taking of or damage to or non-delivery or non-provision of any or all
Equipment, including, without limitation, as a result of the inability of
Seller, or any manufacturer(s) of Equipment, or any of Seller’s suppliers, to
deliver or provide any Equipment due to financial inability, lack of
creditworthiness or credit availability, bankruptcy, receivership, improper
management, inability to obtain sufficient labor, force majeure, legal inability
or prohibition, war or act of war (whether or not war is declared),
insurrection, riot, civil disturbance or commotion, labor dispute or shortage,
strike, act of public enemy, accident, fire, flood or other act of God, act of
any governmental authority or other third party, judicial action, short or
reduced supply of energy, fuel, raw materials, or components, or technical
inability or failure, or for any other reason whatsoever, whether nor not within
the control of any person, and whether or not similar to the risks described in
this Agreement, (b) nonconformance of the Equipment with specifications or
requirements or applicable laws or any applicable agreements (whether or not
Lessee is a party thereto), (c) the lack of fitness of the Equipment for any
particular or intended use by Lessee, (d) the Equipment not being merchantable
or provided in a good or workmanlike manner, or (e) in general, the Equipment
being in any way or for any reason unavailable or unacceptable to Lessee, or any
other circumstance subsisting, so as to prevent Lessee or Lessor from (or hinder
the) entering into of a Lease therefor, Lessee’s accepting the Equipment
thereunder, and Lessee’s executing an acceptance certificate with respect
thereto, and/or so as to prevent (or hinder) the satisfaction of any other
conditions to Lessor’s obligations with respect to any Equipment or Lease
(including such as may relate a Financer or Lessor’s transaction with a
Financer).     4. Covenants. So long as any amounts are outstanding hereunder,
Lessee will furnish Lessor with its annual certified or audited and quarterly
financial statements (at any time that its current financial statements are not
readily available on the internet through a free governmental website).     5.
Disclaimer. As between Lessee and Lessor, Lessee’s right, title, and interest in
the Equipment is As-Is, Where-Is, and without recourse to Lessor. Lessor will
not be considered to have made any statement, representation, warranty, or
promise made by Seller, and neither Seller nor Lessor shall be considered to be
an agent of the other. Lessor will have no liability to Lessee, or its
customers, or any other persons, for damages or specific performance arising out
of this Agreement or the Assignment or concerning any Equipment, including
direct, indirect, special, or consequential damages, or damages based on strict
or absolute tort liability, except for direct damages resulting from Lessor’s
breach of this Agreement or the Assignment.

 

 Page 3 of 8  

 

 

6. Taxes; Indemnity; Survival. Lessee will pay Lessor (or pay directly to the
applicable taxing authority if instructed in writing by Lessor) all Taxes (as
such term is defined in the Master Lease), and indemnify Lessor against and hold
Lessor harmless from all Claims (as such term is defined in the Master Lease),
directly or indirectly relating the Equipment, this Agreement, or the
Assignment, or the operation, selection, manufacture, purchase (by Lessee or
Lessor), ownership (for strict liability in tort or for statutory or regulatory
liability), leasing, possession, maintenance, delivery, return, or sale (by
Lessor to Lessee) of the Equipment. The provisions of this section and any other
provisions of this Agreement that would ordinarily be intended to survive shall
survive the termination, payment, or performance of this Agreement.     7. Title
to Equipment. All Equipment will remain the personal property of Lessor, except
that upon Lessee’s payment of the entire outstanding principal balance of this
Agreement (and not by a deemed repayment under Section 2 above upon the
satisfaction of the conditions referred to therein), together with all accrued
interest, then Lessee shall be entitled to Lessor’s interest in such Equipment,
and all of Lessor’s rights against Seller in respect thereof, AS-IS, WHERE-IS,
and without warranty, other than that Lessor will warrant such interest and
rights to be free of any liens by, through, or under Lessor (but such interest
and rights will nonetheless be subject to the Purchase Documents and Assignment,
if and as applicable).     8. Currency. All payments made in connection with
this Agreement shall be in lawful money of the United States in immediately
available funds.     9. Prepayment. Lessee may prepay this Agreement at any
time, without penalty or premium. Any prepayments shall be applied to payments
outstanding under this Agreement in such order as Lessor may determine in its
sole discretion.     10. Warranties. Lessee represents and warrants that: (a)
Lessee is duly organized and in good standing under applicable law in the
jurisdictions of its organization and domicile and in which Equipment may be
located with full power and authority to enter into this Agreement; (b) this
Agreement is enforceable against Lessee in accordance with its terms, subject to
laws of general application affecting creditors’ rights generally, and does not
breach or create a default under any instrument or agreement binding on Lessee;
(c) no proceedings exist before any court or administrative agency that would
have a material adverse effect on Lessee or this Agreement, nor has Lessee been
threatened with any such proceedings; (d) the financial statements and other
financial information made available by Lessee have been prepared in accordance
with generally accepted accounting principles and accurately present Lessee’s
financial position as of the dates given; and (e) Lessee’s chief executive and
registered office is located at its address specified in this Agreement.     11.
Default. The principal of, and all unpaid accrued interest, if any, on, this
Agreement shall automatically be accelerated and become due and payable in full,
and without presentment, demand, protest or notice of any kind: (a) if Lessee
shall default in the payment or performance of any obligation under this
Agreement or any Lease; (b) any warranty or statement made by Lessee in this
Agreement or any Lease or any related instrument is incorrect in any material
respect when made; (c) any Event of Default (as such term is defined in any
Lease) shall occur; or (d) the appointment, election, nomination, or other
institution of any administrator, examiner, administrative receiver, compulsory
manager, trustee, or liquidator of Lessee (or any similar person contemplated by
the laws of the United States of America or other applicable laws), or Lessee
makes or seeks an assignment for the benefit of creditors or any arrangement or
composition with its creditors, or becomes insolvent, or commits any act of
bankruptcy, or is the subject of a petition or proceeding under any bankruptcy,
reorganization, arrangement of debts, insolvency, or receivership law, or Lessee
seeks to effectuate a bulk sale of its inventory, equipment, or assets, or any
action is taken with a view to Lessee’s termination or the termination of its
business; or (e) any guarantor of this Agreement dies or is the subject of an
event of the types listed in clause (d) or breaches or defaults under the
guaranty. Upon the occurrence of any of the defaults specified above (a
“Default”): (x) Lessor shall be entitled to collect, enforce, proceed under, and
exercise all rights and remedies available to it under this Agreement or any
Lease, or at law or in equity; (y) the then unpaid principal balance of this
Agreement shall begin bearing interest at a rate of 12% per annum, or at such
lesser rate as may be the lawful maximum, until paid; and (z) Lessor shall have
no further obligation to pay any portion of the Total Price to any person. If
this Agreement is not paid when due, whether at maturity or by acceleration, or
if it is collected through a bankruptcy, probate or other court, whether before
or after maturity, Lessee agrees to pay all out-of-pocket costs of collection,
including, but not limited to, reasonable attorneys’ fees incurred by the holder
of this Agreement in connection with the enforcement of this Agreement.

 

 Page 4 of 8  

 

 

12. Waiver. Lessee hereby waives presentment, demand for payment, notice of
protest, notice of dishonor, and any and all other notices or demands except as
otherwise expressly provided in this Agreement.     13. Facsimiles. In any
proceeding relating to this Agreement, a party may produce a reliably made
facsimile of an instrument rather than the original and such facsimile will be
considered the original. Each party acknowledges that it has received and
reviewed all of the pages of this Agreement and that none of its provisions are
missing or illegible.     14. Governing Law. This Agreement is governed by
Michigan law without regard to conflicts of law principles. The parties consent
and submit to the jurisdiction of the local, state, and federal courts located
within Michigan. The parties waive any objection relating to improper venue or
forum non conveniens to the conduct of any proceeding in any such courts. The
parties irrevocably waive all right to trial by jury in any proceeding between
them relating to this Agreement or the Equipment.     15. Interpretation.
Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
The headings of the provisions of this Agreement are not intended to affect the
interpretation thereof. Terms of inclusion mean inclusion without limitation.
Time is of the essence. This Agreement cannot be amended except in an instrument
executed by both parties. A provision of this Agreement that is or becomes
invalid will be ineffective only to the extent of the invalidity, without
affecting the remainder of such provision or this Agreement. This Agreement
binds and benefits the parties’ successors and permitted assigns. This Agreement
(which includes its recitals as an integral part hereof) constitutes the entire
agreement of the parties relating to its subject matter.     16. Acceptance;
Counterparts. There will be only one original counterpart of this Agreement
which will be the counterpart originally executed by Lessee. This Agreement will
be effective in all respects against Lessee when executed by Lessee and accepted
by Lessor, without regard to whether or when it is executed by Lessor. This
Agreement will be accepted by Lessor only when Lessor pays the Progress Payment
Invoice to Seller. Lessee waives notice of Lessor’s acceptance of this
Agreement.

 

 Page 5 of 8  

 

 

Convergent Media Systems Corporation   Huntington Technology Finance, Inc.
(Lessee)   (Lessor)

 

By: /s/ Steve Schilling   By: /s/ S. Lynn Stenback           Name: Steve
Schilling   Name: S. Lynn Stenback           Title: President   Title: SVP

 

 Page 6 of 8  

 

 

Schedule No. ___

 

dated ____________, 2017

 

Lessee: Convergent Media Systems Corporation Lessor: Huntington Technology
Finance, Inc. Street Address: 190 Bluegrass Valley Parkway Street Address: 2285
Franklin Road, Suite 100 City/State/Zip: Alpharetta, GA 30005 City/State/Zip:
Bloomfield Hills, MI 48302

 

This Schedule incorporates the Master Equipment Lease Agreement dated May 19,
2017 between Lessee and Lessor.

 

 

Qty.

 

 

Mfr.

Equipment

Type/Model/Feature

 

Description

Serial

Number

Lessor’s

Basis

Rental

Payment

                                                                               
   



Base Term: 60 months. TOTAL: $ $

Due Dates: Rental Payments are due in advance on the first day of each Rental
Period.

 

 

 

Rental Period: Each calendar month during the Term.

 

 

 

Equipment Location:           TBD

 

New York City, NY

Base Term Commencement Date: The first day of the first whole Rental Period
occurring on or after the last Acceptance Date for any item of Equipment.

 

 

 

Acceptance Date: __________________, 2017

 

Special Terms:

 

  1. Guaranty. Lessee agrees to obtain, as a condition precedent to Lessor’s
obligations under this Lease, a guaranty (the “Guaranty”) from a guarantor
acceptable to Lessor and such evidence of the names, titles, signatures, and
authority of those persons executing the Guaranty on behalf of the guarantor as
Lessor shall reasonably require. The Guaranty shall be unlimited and
unconditional and remain in full force and effect for not less than the entire
Term of the transaction evidenced by this Lease.         2. Funding Contingency.
Lessee understands, acknowledges and agrees that Lessor is entering into this
Schedule expressly contingent upon Lessor’s ability to complete a financing
transaction with respect to this Lease with a lender, investor, or other
assignee of all or part of Lessor’s interest in the Lease and/or the Equipment,
who shall be an Assignee hereunder (“Financer”). The financing may take the form
of a sale of the Lease and the Equipment to Financer, a nonrecourse loan to be
made by Financer to Lessor secured by a first priority security interest in the
Lease and the Equipment, or another form determined by Lessor and Financer in
their discretion. Therefore, Lessor’s obligations under the Lease, including,
without limitation, Lessor’s obligation to purchase the Equipment, in addition
to all other conditions provided for in this Lease are expressly conditioned
upon the satisfaction of all of the following conditions (the “Closing”): (i)
the occurrence of the closing of the financing, (ii) Financer’s satisfaction
with Lessee’s creditworthiness; (iii) Financer’s satisfaction with all of the
documentation relating to this transaction including, without limitation, this
Lease and the loan, sale, or other documents implementing the financing, (iv)
the satisfaction of all conditions provided for in such documents, including,
without limitation, that there be no material adverse change in the business or
financial condition of the Lessee and those conditions which Financer may
determine to require after the date hereof and before the Closing, and (v) and
the receipt by Financer of such assurances or documents as it may in its
discretion require, including such assurances or documents as Financer may
determine to require after the date hereof and before the Closing. In no event
shall the Closing be deemed to have occurred until such time as Financer shall
have directly paid the purchase price for the Equipment to Seller in full.
Lessee understands and agrees that Lessor may revoke any acceptance by it of
this Schedule at any time prior to the Closing and Lessor shall incur no
liability to Lessee or Seller because of the issuance or acceptance of this
Schedule or any contract for the purchase of the Equipment or otherwise or any
subsequent revocation of its acceptance of this Schedule or such contract before
the Closing, and Lessee shall indemnify (and, if so requested by Lessor, defend)
Lessor against and hold Lessor harmless from all claims, costs, expenses,
damages and liabilities resulting therefrom or pertaining thereto.         3.
Sale Leaseback. With respect to [describe any Equipment to be subject to a
sale-leaseback] (“SLB Equipment”), which Lessee is selling to Lessor for lease
back to Lessee hereunder, for the sum of [describe cost to Lessor of the SLB
Equipment] (“SLB Price”), Lessee hereby sells, assigns, and transfers to Lessor,
all of the Lessee’s right, title and interest in and to the SLB Equipment, and
any warranties on the SLB Equipment, and agrees to provide reasonable assistance
in enforcing those warranties. The SLB Price will be paid by ordinary business
check when all of the conditions to Lessor’s acquisition and lease of the
Equipment under this Lease have been satisfied and Lessor shall have received
such evidence of Lessee’s ownership interest in the SLB Equipment as Lessor may
request, including evidence of Lessee’s payment to the person from whom it
purchased the SLB Equipment (“Original Seller”), Original Seller invoices
identifying the SLB Equipment, bills of sale, and other such documentation as
Lessor may request. Lessee represents and warrants that: prior to the execution
hereof Lessee has paid to Original Seller all amounts due for Lessee to purchase
the Equipment from Original Seller; Lessee has good and marketable title to the
SLB Equipment, free and clear of all liens, claims, taxes, charges and
encumbrances of any nature or kind whatsoever; and Lessor will acquire such
title upon the execution this Schedule. Lessee shall do such acts and shall
execute such further documents, and will cause the doing of such acts and the
executions of such further documents by others, as Lessor may in writing at any
time and from time to time reasonably request be done or executed in order to
give effect to the assignment to Lessor of free and clear title to the
Equipment.

 

 Page 7 of 8  

 

 

  4. Acceptance. As the Acceptance Certificate for this Lease, Lessee certifies
that: (a) the Equipment is located at the Equipment Location specified above and
fully installed; (b) Lessee has inspected the Equipment; (c) on the Acceptance
Date specified above Lessee accepted the Equipment for all purposes of this
Lease, any purchase documents with Seller, and all related documents; and (d) no
Event of Default or event that with notice or the lapse of time would constitute
an Event of Default is continuing. For purposes of this lease, the Outside
Acceptance Date is the same as the Acceptance Date.         5. Progress Payment
Agreement and Assignment of Purchase Agreement. Lessor has paid a progress
payment for certain of the Equipment hereunder as contemplated under a certain
Progress Payment Note and Reimbursement Agreement dated June ___, 2017 between
Lessee and Lessor (“Progress Payment Agreement”) and a certain Assignment of
Purchase Agreement dated June ___, 2017 between Lessee, Lessor and LG-MRI LLC
(who is the Seller thereof) (“Assignment of Purchase Agreement”). The Progress
Payment Agreement and Assignment of Purchase Agreement are separate and
independent agreements of the parties and do not condition, limit, or affect the
parties’ respective rights and obligations under this Lease; provided, however,
that all conditions to Lessor’s obligations to enter into this Lease, to Lease
any Equipment to Lessee, to purchase any Equipment from Seller, or to pay Seller
any portion of the cost of the Equipment as specified in the Progress Payment
Agreement or Assignment of Purchase Agreement shall also be conditions to
Lessor’s obligations under this Lease.

 

Each party acknowledges its receipt and review of this Schedule and that none of
its provisions are missing or illegible. The terms of this Schedule may be
different from other Schedules incorporating the Agreement. The page numbering
of this Schedule may be exclusive of exhibits, if any. If this Schedule was
transmitted to Lessee for signature in electronic format, Lessee represents and
warrants that the text originally transmitted has not been altered in any way.
Lessor’s acceptance of this Schedule is based on its reliance on, and
specifically conditioned by, the truth of this representation and warranty. This
Schedule and the Agreement constitute the entire agreement of the parties
relating to the leasing of the Equipment.

 

Convergent Media Systems Corporation (Lessee)   Huntington Technology Finance,
Inc. (Lessor)           By:     By:             Name/Title:     Name/Title:    
        Date:     Date:  

 

 Page 8 of 8  

 

